Citation Nr: 0821852	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

2.  Entitlement to service connection for headaches and 
dizziness due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 16, 
1979, to July 10, 1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In January 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

In June 2007, the Board remanded the issues on appeal for 
additional development.  In a January 2008 rating decision, 
the VARO in Huntington, West Virginia granted service 
connection and assigned a 100 percent rating for post-
traumatic stress disorder with bipolar disorder.  The award 
was effective February 23, 2004.  Following further 
development of the record, the Appeals Management Center 
(AMC) continued the denial of the veteran's claims for 
service connection for degenerative joint disease of the 
cervical spine and for headaches and dizziness due to 
ionizing radiation.  

(The decision below addresses the veteran's claim for service 
connection for degenerative joint disease of the cervical 
spine.  The remaining issue on appeal will be discussed in 
the remand that follows this decision.)  


FINDINGS OF FACT

Degenerative joint disease of the cervical spine is not 
attributable to the veteran's period of military service; 
degenerative joint disease of the cervical spine was not 
manifested within one year of the veteran's separation from 
service.  


CONCLUSION OF LAW

The veteran does not have degenerative joint disease of the 
cervical spine that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board finds that all notification an d development action 
needed to render a decision on the veteran's claim for 
service connection for degenerative joint disease of the 
cervical spine has been accomplished.  Through notice letters 
dated in April 2004 and June 2007, the veteran was notified 
of the legal criteria governing his claim and the evidence 
needed to substantiate his claim.  The veteran has been 
afforded an opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the VA to 
obtain and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should include 
notice to the veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  As indicated above, the content-of-notice 
requirements have been met in this case.  Additionally, in 
March 2006, the RO provided the veteran notice with respect 
to effective dates and rating criteria provisions.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the initial 
adjudication of the veteran's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO or AMC's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Here, following the 
most recent notice letter in June 2007, the veteran's claim 
was re-adjudicated in February 2008.  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The veteran's service medical records and other 
relevant post-service treatment records, to include those 
medical records associated with the veteran's Social Security 
Administration (SSA) claim, have been obtained.  The veteran 
has also been provided a VA examination in which the examiner 
provided an opinion regarding the relationship between the 
veteran's cervical spine disability and his military service.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of his claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran has alleged that during service he incurred 
trauma to his neck from the butt of a rifle while undergoing 
a training march (war games).  He experienced pain in his 
neck at the time of the injury but reportedly was not allowed 
to seek medical attention.  The Board notes that the veteran 
is competent to provide testimony concerning factual matters 
of which he has first hand knowledge (i.e., the event in 
which he injured his neck during service).  He can not 
testify, as he would be medically incompetent to do, about a 
diagnosis or the etiology of any current cervical spine 
disability.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

The veteran's service treatment records are silent for 
complaints, diagnoses, or treatment for neck or cervical 
spine pain, injury, or disability.  The veteran identified 
having received treatment in 1988 from E. J. P., M.D., for 
his cervical spine disability.  The RO attempted to obtain 
such records but was informed by Dr. P's office that the 
veteran had last been treated in 1993 and the records from 
1988 were not available.  Thereafter, the RO obtained a 
report of September 1993 medical examination performed by Dr. 
P.  The report of examination reflects that in December 1992, 
the veteran sought treatment for a left shoulder injury and 
that later in January 1993 he was diagnosed with degenerative 
disc disease of the cervical spine as well as cervical 
strain.  At the time of examination in September 1993, the 
veteran denied any previous problems with his neck.  An X-ray 
was noted as revealing degenerative disc disease from C-4 to 
C-6.  

A report of March 1994 medical examination notes the 
veteran's reported history of neck discomfort dating back to 
December 1993.  The examiner's diagnosis included cervical 
arthralgia.  

In this case, the Board finds most persuasive a medical 
opinion of a VA examiner in November 2007.  In a report of a 
November 2007 VA examination, the examiner considered the 
veteran's reported history, discussed relevant entries 
associated with the veteran's service treatment records, and 
examined the veteran.  The examiner noted that an X-ray of 
the cervical spine revealed foraminal stenosis on the right 
and left ranging from C-4 to T-1.  He opined that it was less 
likely that the veteran's current neck disability (i.e., 
cervical spine) was related to service.  Otherwise, no other 
physician or competent medical professional has linked the 
veteran's cervical spine disability to his period of service.  
Furthermore, degenerative changes associated with the 
veteran's cervical spine have not been shown by medical 
evidence to have manifested within one year of the veteran's 
separation from service in July 1979.  

The Board also notes that neither the veteran nor his 
representative has presented nor alluded to the existence of 
any medical opinion establishing a relationship between any 
degenerative joint disease and/or other cervical spine 
disability and military service or within one year of 
service.  While the veteran's contentions with respect to his 
claim have been considered, the veteran is not competent to 
render a medical opinion as to the etiology of any current 
cervical spine disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, the Board finds that the preponderance of 
evidence weighs against the veteran's claim of service 
connection for degenerative joint disease of the cervical 
spine.  Thus, the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as a preponderance 
of the evidence weighs against the claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.  




REMAND

The veteran has alleged that he began suffering from 
headaches and dizziness while stationed at Aberdeen Proving 
Ground in Maryland.  He contends that his headaches and 
dizziness are due to radiation fallout associated with a 
March 1979 accident at the Three-Mile Island nuclear power 
plant in Pennsylvania.  The veteran's service treatment 
records do reflect a complaint of headaches, dizziness, and 
ringing in the ear.  

In its June 2007 remand, the Board requested that the veteran 
be scheduled for a VA neurological examination.  The examiner 
was requested to identify whether the veteran did in fact 
have headaches and whether any such headaches identified were 
related to the veteran's period of service.  At the same 
time, the examiner was also requested to identify whether the 
veteran suffered from dizziness and, if so, the underlying 
disability associated with any dizziness, as well as an 
opinion as to whether any such disability was related to 
service.

A review of the report of a November 2007 VA neurological 
examination reflects the examiner's considerable discussion 
of the veteran's medical history both in-service and post-
service.  The examiner's impression noted that there were 
insufficient medical records available to document headaches 
extending back to military service and that while there was 
an occasional note of headache, it did not appear to be of 
the persistent variety.  In this instance, however, the 
examiner failed to provide any further conclusion or opinion 
as to whether the veteran had headaches, or for that matter 
an underlying disability associated with dizziness, that were 
related to the veteran's period of service.  Here, while it 
appears the examiner intended to imply that the veteran's 
reported headaches were not related to his period of military 
service, the Board is prohibited from making conclusions 
based on its own medical judgment.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  

In light of the above, the claims file should be returned to 
the VA examiner who performed the VA neurologic examination 
in November 2007.  That examiner should provide a 
supplemental opinion as to whether the veteran does in fact 
have headaches and whether any such headaches identified are 
attributable to the veteran's period of service.  At the same 
time, the examiner should also be requested to identify 
whether the veteran suffers from dizziness, the underlying 
disability associated with any dizziness, and whether any 
such disability is related to service.  

Arrangements should be made for the veteran to undergo 
examination only if the VA examiner is unavailable or if such 
examination is needed to answer the question posed above.  
38 U.S.C.A. § 5103A.  (The Board emphasizes to the veteran 
that failure to report to any scheduled examination, without 
good cause, may result in a denial of his claim.  See 38 
C.F.R. § 3.655(b) (2007).)  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran's claims file should be 
forwarded to the examiner who performed 
the VA neurologic examination in 
November 2007.  Following a review of 
the claims file that examiner should be 
asked to provide a supplemental 
opinion.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any currently 
diagnosed headaches are related to the 
veteran's period of service.  Likewise, 
the examiner should identify any 
underlying disability associated with 
the veteran's claimed dizziness, and 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any such identified 
underlying disability is related to the 
veteran's period of service.  If the 
examiner is unable to associate the 
veteran's dizziness with any underlying 
disability, that fact should be stated 
for the record.  The basis for any and 
all opinions provided should be 
explained in detail.  

(An examination of the veteran should be 
scheduled only if the examiner who 
performed the VA neurologic examination 
in November 2007 is unavailable or such 
examination is needed to answer the 
questions posed above.)  

2.  After undertaking any other 
development deemed appropriate, the claim 
remaining on appeal should be re-
adjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the agency of original 
jurisdiction (AOJ).  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


 Department of Veterans Affairs


